Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
                                                           
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.




Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Vandeven et al (2018/0310472, filed 4/2017).

[AltContent: textbox (Pivots at the respective link ends)][AltContent: connector]
    PNG
    media_image1.png
    625
    850
    media_image1.png
    Greyscale


[AltContent: textbox (at least one first transverse draper belt extending to a first end of the main section)][AltContent: arrow]
    PNG
    media_image2.png
    562
    872
    media_image2.png
    Greyscale



[AltContent: textbox (Lower bar which is non-parallel; and, the bars are of same length (not claimed))][AltContent: arrow][AltContent: textbox (Upper bar)][AltContent: arrow][AltContent: textbox (an actuator coupling the upper bar to the lower bar)][AltContent: arrow]
    PNG
    media_image3.png
    827
    600
    media_image3.png
    Greyscale


“(21)    Each of the left frame section, the center frame section, and the right frame section may support a corresponding endless belt conveyor, and each endless belt conveyor may include an endless belt and at least a proximal roller and a distal roller about which the endless belt recirculates, and the proximal roller of the conveyor of the left frame section may rotate about an axis of rotation that is collinear with a pivot axis about which the left frame section is constrained to pivot with respect to the center frame section, and the proximal roller of the conveyor of the right frame section may rotate about an axis of rotation that is collinear with a pivot axis about which the right frame section is constrained to pivot with respect to the center frame section.”

“(12)    The agricultural harvesting head 104 includes a laterally extending main frame 124 that extends perpendicular to a fore-and-aft harvesting direction of travel "V" of the agricultural harvester 100 and perpendicular to the longitudinal axis of the agricultural combine 102. The agricultural harvesting head 104 further includes an elongate reciprocating knife 128 that extends across almost the entire width of the agricultural harvesting head 104. This reciprocating knife is disposed immediately in front of three cut crop conveyors. These three cut crop conveyors include a left side conveyor 130 that carries cut crop from the left side of the agricultural harvesting head 104 to a central region of the agricultural harvesting head 104, a right side conveyor 132 that carries crop from the right side of the agricultural harvesting head 104 to the central region of the agricultural harvesting head 104, and a central conveyor 134 that receives crop from the left side conveyor 130 and the right side conveyor 132, and conveys the cut crop rearward and underneath a drum conveyor 136. Each of these three conveyors is an endless belt conveyor and is disposed immediately behind the reciprocating knife 128 to receive crop cut by the reciprocating knife 128.”
not parallel. When viewed from the rear of the agricultural harvesting head 104 they intersect each other at a point of intersection 170. Whenever the left frame section 138 pivots up and down with respect to the center frame section 140, these sections pivot with respect to each other about the point of intersection 170.”

1. An agricultural header, comprising: 
a main section including a main frame (center frame section 140) carrying at least one cutting element (128) and at least one first transverse draper belt (see teachings above) extending to a first end of the main section (138); 
at least one wing section pivotably coupled to the first end of the main section and including a wing frame and at least one second transverse draper belt extending toward the first end of the main section (par. 39); and 
a linkage pivotably coupling the at least one wing section to the main section, the linkage including an upper bar and a lower bar which are both coupled to the main frame and the wing frame (upper & lower links 144, 146), at least one of the upper bar or the lower bar coupling a pivot of the main section to a pivot of the at least one wing section (par. 39), the upper bar defining an upper bar axis and the lower bar defining a lower bar axis which is non-parallel to the upper bar axis (shown/taught in figs 3, 4; see teachings above).



3. The agricultural header of claim 2, wherein the upper bar axis and the lower bar axis are both non-parallel to the wing longitudinal axis (fig 4). 

4. The agricultural header of claim 1, wherein the main section includes an upper main pivot and a lower main pivot and the at least one wing section includes an upper wing pivot and a lower wing pivot, the upper bar being coupled to the upper main pivot and the upper wing pivot and the lower bar being coupled to the lower main pivot and the lower wing pivot (shown above). 

5. The agricultural header of claim 4, wherein the upper bar defines an upper bar length and the lower bar defines a lower bar length which is equal to the upper bar length (shown/taught above). 

6. The agricultural header of claim 1, wherein the linkage is configured to maintain the upper bar axis and the lower bar axis in a non-parallel relationship regardless of an orientation of the at least one wing section relative to the main section (intended use is given). 
7. (Original) The agricultural header of claim 1, further comprising an actuator coupling the upper bar to the lower bar (marked up).

8. The agricultural header of claim 1, wherein the main section, the at least one wing section, the upper bar, and the lower bar together act as a four-bar linkage (fig 4; or as shown above). 

9. The agricultural header of claim 8, wherein the at least one cutting element is a cutter bar (128). 

10. The agricultural header of claim 9, wherein the cutter bar is a flexible cutter bar (128). 

11. The agricultural header of claim 1, wherein the main section defines a main section length and the at least one wing section defines a wing section length that differs from the main section length (fig 1). 

12. The agricultural header of claim 1, wherein the at least one cutting element is a cutter bar (see cl. 9). 

13. The agricultural header of claim 1, wherein the wing frame supports the at least one cutting element (fig 1). 



The following are already addressed above, unless otherwise noted:

15. (Currently Amended) An agricultural vehicle, comprising: a chassis; and a header carried by the chassis, the header comprising: a main section including a main frame carrying at least one cutting element and at least one first transverse draper belt extending to a first end of the main section; at least one wing section pivotably coupled to the first end of the main section and including a wing frame and at least one second transverse draper belt extending toward the first end of the main section; and a linkage pivotably coupling the at least one wing section to the main section, the linkage including an upper bar and a lower bar which are both coupled to the main frame and the wing frame, at least one of the upper bar or the lower bar coupling a pivot of the main section to a pivot of the at least one wing section, the upper bar defining an upper bar axis and the lower bar defining a lower bar axis which is non-parallel to the upper bar axis.

16. The agricultural vehicle of claim 15, wherein the main section, the at least one wing section, the upper bar, and the lower bar together act as a four-bar linkage. 

17. The agricultural vehicle of claim 16, wherein the at least one cutting element is a cutter bar. 

18. The agricultural vehicle of claim 17, wherein the cutter bar is a flexible cutter bar. 

19. The agricultural vehicle of claim 15, wherein the main section defines a main section length and the at least one wing section defines a wing section length that differs from the main section length. 

20. The agricultural vehicle of claim 15, wherein the wing frame supports the at least one cutting element.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form 892.
Brimeyer ‘215 teaches non-parallel link arrangement (fig 4).
Van Vooren ‘301 teaches non parallel linkage (fig 2).
Vandeven et al (2019/0110402) more clearly teaches an actuator coupled between the upper and lower bars (fig 3).



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas B Will can be reached on 5712726998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/ARPAD FABIAN-KOVACS/Primary Examiner, Art Unit 3671